Case 1:18-cv-00423-LO-IDD Document 171-1 Filed 05/31/19 Page 1 of 2 PageID# 6020



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

                                                 )
 League of United Latin American Citizens –      )
 Richmond Region Council 4614, et al.,           )
                                                 )
                Plaintiffs,                      )
                                                 )
        v.                                       ) Civil Action No. 1:18-cv-00423-LO-IDD
                                                 )
 PUBLIC INTEREST LEGAL                           )
 FOUNDATION, an Indiana Corporation,             )
 and J. CHRISTIAN ADAMS,                         )
                                                 )
                Defendants.                      )
                                                 )
                                                 )


         [PROPOSED] STIPULATED JOINT PRETRIAL SCHEDULING ORDER

        Pursuant to this Court’s instruction at the May 17, 2019 Final Pretrial Conference and

 Dkt. No. 157, the parties hereto, by counsel, hereby jointly stipulate to and propose the following

 pretrial schedule in this matter:

          Deadline to file:                                            6/4/2019 (previously
             • Objections to proposed exhibits                         set by Court)
             • Objections to proposed designation designations

          Deadline to file Summary Judgment Motions                    6/14/2019

          Deadline to file Summary Judgment Opposition Briefs          7/1/2019

          Deadline to file Summary Judgment Reply Briefs               7/12/2019

          Summary Judgment Hearing                                     7/19/2019

          Deadline to file Motions in limine                           7/30/2019

          Deadline to file Motions in limine Opposition Briefs         8/6/2019
Case 1:18-cv-00423-LO-IDD Document 171-1 Filed 05/31/19 Page 2 of 2 PageID# 6021



            Deadline to file Motions in limine Reply Briefs                8/13/2019

            Motions in limine Hearing                                      8/16/2019

            Deadline to serve trial subpoenas                              8/26/2019

            Deadline by which parties must attain Court permission to      8/26/2019
            use courtroom technology
            Deadline to file:                                              8/30/2019
                • Proposed jury instructions
                • Proposed voir dire questions
            Trial                                                          9/9/2019, 10:00 a.m.
                                                                           (previously set by
                                                                           Court)


           Based on the foregoing and pursuant to this Court’s instruction, the Parties jointly submit

 and respectfully request entry of the above schedule.

           The parties also respectfully request that the page limitations set forth in Local Civil Rule

 7(F)(3) be construed so as not to include tables of contents, table of authorities, or signature

 blocks.




 It is so ORDERED this __________ day of _______________________, 2019.



                                                         ________________________________
                                                         Honorable Liam O’Grady
                                                         United States District Judge




                                                     2
